                   Case 18-17662-LMI    Doc 138   Filed 05/14/20   Page 1 of 2

                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION

                                                               CASE NO.: 18-17662-BKC-LMI
                                                             PROCEEDING UNDER CHAPTER 13

IN RE:

DIANE DIXON

_____________________________/
DEBTOR

         NOTICE CONTINUING DEBTOR'S MOTION TO MODIFY CONFIRMED PLAN

   YOU ARE HEREBY NOTIFIED that the Debtor's Motion to Modify Confirmed Plan has been
continued to May 28, 2020 at 9:00 AM at UNITED STATES BANKRUPTCY COURT, C. CLYDE
ATKINS UNITED STATES COURTHOUSE, 301 NORTH MIAMI AVENUE, COURTROOM 8,
MIAMI, FL 33128.

  I HEREBY CERTIFY that a true and correct copy of the foregoing Notice Continuing Debtor's
Motion to Modify Confirmed Plan was mailed to those parties listed on this 14th day of May, 2020.



                                                    _____________________________________
                                                     /s/ Nancy K. Neidich
                                                     NANCY K. NEIDICH, ESQUIRE
                                                     STANDING CHAPTER 13 TRUSTEE
                                                     P.O. BOX 279806
                                                     MIRAMAR, FL 33027-9806
                 Case 18-17662-LMI   Doc 138    Filed 05/14/20    Page 2 of 2
                                     NOTICE CONTINUING DEBTOR'S MOTION TO MODIFY CONFIRMED PLAN
                                                                         CASE NO.: 18-17662-BKC-LMI

                                      SERVICE LIST

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

DEBTOR
DIANE DIXON
17926 N W 40 TH COURT
OPA LOCKA, FL 33055

ATTORNEY FOR DEBTOR
MARIA ALVAREZ, ESQUIRE
4343 W. FLAGLER ST., STE 100
MIAMI, FL 33134

MARIA ALVAREZ, ESQUIRE IS HEREBY DIRECTED TO MAIL A CONFORMED COPY OF THIS
NOTICE TO ALL CREDITORS AND INTERESTED PARTIES IMMEDIATELY UPON RECEIPT
THEREOF.
